IN 'I`HE UNITED STATES DISTRICT COURT
FOR THE DlSTRlCT OF MARYLAND

ANTHONY RUSSELL YOUNG *
v. * Civil No. CCB-18-2037

MEDMARK TREATMENT CENTERS»BALT|MORE *
DOWNTOWN 201

*$*********$**=l=
MEMORANDUM

Anthony Young, representing himself, filed suit against MedMark Treatment Center alleging that
he was fired from his job as a nurse because of his race (At`rican-American) and gender (male). Medmark
has filed a motion for summary judgment, which Young has opposed. F or the reasons that follow, the
motion will be granted.

Medmark has thoroughly documented numerous non-discriminatory reasons for Young’s
termination, including medication errors, patient complaints, and escalation of a confrontation with a
patient, Which resulted in the patient being tased by the police. Young`s proffered comparator, a White
female, was not shown to have been involved in any similar conduct. Of the two supervisors who
decided to terminate Young`s employment, one is the same individual who hired him a year earlier and
indeed allowed him to remain employed after a prior medication error; the other is an At`rican-American
male.

While Young may disagree with Medmark’s business judgment, that does not provide a basis for
this lawsuit Young has failed to provide any evidence to show a discriminatory motive by Medmark.
There is no genuine dispute of fact for a jury to resolve. See Tolan v. Cotrr)n, 134 S.Ct. 1861, 1866
(2014); Bryam v. Bell Arlantic Maryland, Inc., 288 F.3d 124, 134-35 (4th Cir. 2002); Sanders v. Tikras
Tech. Sols. Corp., 725 Fed. App’x. 228. 231 n.l (4th Cir. 2018).

A separate Order follows.

Da§ / Wc.’g

Catherine C. Blake
United States District Judge

 

